Citation Nr: 1225489	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), prior to October 11, 2002.

2.  Entitlement to a rating higher than 70 percent for PTSD, from October 11, 2002.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective the February 18, 2000, date of claim.  The Veteran timely appealed the initial rating assigned.

In a November 2007 rating decision, the RO granted an increased initial 50 percent rating for PTSD, also effective February 18, 2000.  The Board remanded the claim in March 2009 and again in January 2011.  As the Board is granting a 100 percent schedular rating for the entire appeal period, consideration of whether the RO complied with the Board's remand instructions is unnecessary. 



FINDING OF FACT

The symptoms of the Veteran's PTSD have most nearly approximated total occupational and social impairment throughout the appeal period.



CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the Board is granting the benefit sought in full-entitlement to a 100 percent rating for PTSD throughout the appeal period-further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).   The RO has assigned staged ratings in this case by granting a 70 percent rating effective October 11, 2002, with an initial 50 percent rating remaining in effect from the February 18, 2000, date of claim, which is the beginning of the appeal period in a case involving an appeal of an initial rating.  The Board finds, however, for the reasons below, that the evidence warrants a uniform 100 percent rating.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD and all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Significantly, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In its January 2011 remand, the Board noted that the psychiatric who conducted the the June 2009 VA examination, indicated in response to questions that the Veteran did not have total occupational and social impairment due to his PTSD, but immediately thereafter wrote that the Veteran had severe symptoms of PTSD which precluded him from a stable gainful job.  The Board found these statements to be contradictory, rendering the examination report inadequate and requested clarification.  In response, the psychiatrist wrote in February 2012 that the Veteran's PTSD interfered with his occupational activities to the extent that he was not capable of securing or maintaining a job, including a part time job.  This statement reflects total occupational impairment.  The psychiatrist also wrote that the Veteran's PTSD interfered with his ability to engage and sustain a meaningful and durable relationship, and noted tat he was socially isolated and did not visit friends or relatives, and was only visited by his adult sons.  The psychiatrist also indicated that the Veteran's mood swings, depressed mood, increased anxiety level, intrusive thoughts, nightmares of war content, irritability, episodes of agitation, and altered sleeping pattern, "make his daily living beyond all bearing."  Even if the Veteran's minimal social contacts were considered to indicate that he does not technically have total social impairment in addition to total occupational impairment, a 100 percent rating is warranted if the impairment caused by the PTSD symptoms more nearly approximate the criteria for the 100 percent rating without necessarily meeting each one.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board finds that the February 2012 statements of the VA psychiatrist reflect that the impairment caused by the Veteran's PTSD symptoms most nearly approximate the total occupational and social impairment in the criteria for a 100 percent rating, and he is therefore entitled to such a rating.

The only remaining question is whether the Veteran is entitled to the 100 percent rating for some or all of the appeal period.

The RO identified the date on which the worsening of the Veteran's PTSD was factually ascertainable as October 11, 2002, the date on which psychiatric examination indicated delusions and suicidal ideas and other symptoms such as poor judgment and insight, along with a GAF score of 45.  The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The Board finds that the Veteran's symptoms and level of impairment in October 2002 reflect that approximation to total and occupational impairment was evident on this date and did not suddenly worsen thereafter.  Moreover, the primary evidence during the appeal period prior to this date was the March 2000 VA examination report.  Although the Veteran did not have all of the same symptomatology that was documented later in the appeal period, and the GAF score at that time was a much higher 65, he had been unemployed for six years, had poor sleep and dreamed he was drowning, awakened frequently during the night despite the use of medications, and reported difficult with his wife and in previous marriages.  Although staged ratings are warranted in some circumstances and there was some variation in the Veteran's symptoms during the appeal period, the Board finds that the Veteran's PTSD was similar enough in severity to warrant the conclusion that it has most nearly approximated total occupational and social impairment throughout the appeal period.

For the foregoing reasons, a 100 percent rating is therefore warranted throughout the appeal period, which in this case began on the February 18, 2000 date of claim.

Consideration of an extraschedular rating, or whether a claim for a TDIU was raised, is therefore unnecessary.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).


ORDER

Entitlement to a 100 percent is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


